ON MOTION
Upon consideration of the plaintiffs’ unopposed motion to voluntarily dismiss their appeal,*
IT IS ORDERED THAT:
(1) The motion is granted. Appeal 2009-1517 is dismissed.
(2) The revised official caption in 2009-1525 is reflected above. Globus Medical, Inc.’s opening brief in 2009-1525 is due within 30 days of the date of filing of this order.

 Globus Medical, Inc. also informs the court that it filed a motion for relief from the judgment with the district court. We note that the district court denied that motion on January 26, 2010, although neither party informed this court that the motion was denied.